35 Cal. 2d 897 (1950)
JOHN BREUNER COMPANY, Respondent,
v.
JAMES G. BRYANT, as Director of Employment, Appellant.
S. F. No. 17895. 
Supreme Court of California. In Bank.  
May 11, 1950.
 Fred N. Howser, Attorney General, and ChaS.W. Johnson, Deputy Attorney General, for Appellant.
 Fabian D. Brown for Respondent.
 Memorandum
 THE COURT.
 This appeal presents the same problems as those disposed of in Bell- Brook Dairies, Inc. v. James G. Bryant, Director of Employment, ante, p. 404 [218 P.2d 1], decided this day, and that decision is controlling herein.
 The judgment is affirmed. *898